Title: To Benjamin Franklin from John Hancock, 28 October 1781
From: Hancock, John
To: Franklin, Benjamin


Sir
Boston October 28th. 1781
I had the honour of your Letter, with Copies of the Intercepted Letters from Lord George Germain, and could wish that he was this moment Acquainted with the Real State of Affairs on this Continent, he would from thence be fully Convinc’d that all his plans & prospects as to America are at an End— I most heartily Congratulate you on the Success of our Arms & those of France in the Capture of Lord Cornwallis with his Army at York Town Virginia, the particulars not yet come to hand, I inclose you a hand Bill, tho’ I imagine the particulars will be Announc’d to you by an Express Frigate from the French Admiral & General before this Reaches you; and I am confident will afford you the highest pleasure and Satisfaction— Our Obligations to the French Nation are great, & I shall ever Retain the highest Regard & Gratitude to them—
The Suddeness of this Frigate’s Departure (the Captain being now waiting) & my just Recovering from a Severe Fit of the Gout, prevents my Adding, save that I am with every Sentiment that Esteem & Regard can inspire, Sir Your most Obedt Servt
John Hancock
Honable Doctor Franklin
 
Endorsed: Govr. Hancock Oct. 28. 1781 Congratns.
Notation: Prest. Hancock 1781
